MEMORANDUM **
Parmjeet Kaur Reehal and her son Manvir Singh Reehal, natives and citizens of India, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) decision denying their motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. The BIA’s denial of a motion to reopen is reviewed for abuse of discretion, de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004). We dismiss in part and grant in part the petition for review.
We dismiss the petition for review to the extent it challenges the BIA’s decision affirming the immigration judge’s removal order, because the instant petition is timely only as to the BIA’s order denying the petitioners’ motion to reopen. See 8 U.S.C. § 1252(b)(1) (providing that a petition for review must be filed no later than 30 days after the final order of removal); Stone v. INS, 514 U.S. 386, 405-06, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995).
The BIA abused its discretion in denying the motion to reopen as untimely because the petitioners’ basis for reopening was that country conditions had changed in India. See 8 C.F.R. § 1003.2(e)(3)(ii) (indicating that no time-bar exists for a motion to reopen asylum or withholding cases “based on changed circumstances arising in the country of nationality”). Accordingly, we remand to the BIA to determine whether the petitioners’ motion to reopen otherwise complied with the agency’s regulations and, if so, to consider its merits. See INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW DISMISSED in part; GRANTED in part; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.